Exhibit 10.1

 



  Redpoint Bio Corporation   5501 Old York Road   Philadelphia, Pennsylvania
19141



 



[image_001.jpg]

 



 



June 12, 2012

 

Mr. Scott Horvitz



7 Timber Knoll Drive



Washington Crossing, PA 18977

 

Re: Employment Compensation

 

Dear Mr. Horvitz:

 

As you know, on September 27, 2011, the Board of Directors (the “Board”) of
Redpoint Bio Corporation (the “Company”), and you agreed, due to the financial
condition of the Company, to reduce your 2011 compensation by ninety percent
(90%) and reduce by ninety percent (90%) your severance under the severance
arrangement included in your Employment Agreement dated as of June 28, 2004, as
amended on December 19, 2008, by and between you and the Company (together, the
“Employment Agreement”). 

 

This letter is to further memorialize and to confirm that the amount by which
your 2011 compensation was reduced was $59,174 and the amount by which your
severance was reduced was $245,667, for a total reduction of $ 304,841 (the
“Management Writeoff”). You and the Company confirm and agree that the remaining
amounts of deferred compensation, in an aggregate amount equal to $6,575, and
deferred severance payments, in an aggregate amount equal to $27,296, shall be
paid to you only if and when the Company enters into a Change of Control (as
defined in your Employment Agreement) and that (except as provided in the
following sentence), whether or not a Change of Control occurs, no portion of
the Management Writeoff will be paid to you. Notwithstanding the foregoing, you
and the Company also agreed that in the event the Company files for bankruptcy
before a Change of Control, you shall continue to be entitled to claim the full
Management Writeoff.

 

 

 

 

 

In consideration of the foregoing terms and other benefits accrued, and that may
in the future accrue, to you by the Company, you hereby release and forever
discharge the Company, its predecessors, successors and assigns, current and
former parents, affiliates, subsidiaries, divisions and related business
entities, and its and their current and former directors, officers,
shareholders, employees, agents and representatives (individually and
collectively, “Released Parties”) of and from any and all controversies, claims,
causes of action, demands, obligations, agreements, promises, liability,
damages, costs and remedies of any kind and nature, known and unknown, that you
now have or may have by, or thereafter claim to have, on behalf of yourself or
any other person or entity, at any time, arising out of or relating in any way
to your employment with or termination from employment with the Company,
including, without limitation, any right to any compensation from the Company
pursuant to your employment relationship with the Company, and the tax treatment
thereof. This is a general release. Nothing in this general release shall
constitute a waiver of rights that as a matter of law cannot be waived. You
expressly acknowledge that, to the maximum extent permitted by law, this general
release includes but is not limited to any claims in tort or contract, including
without limitation claims concerning salary, bonus and any award(s), grant(s) or
purchases under any equity and incentive compensation plan or program, and
severance pay, and any claims which may be waived under any federal, state and
local laws, regulations, ordinances or common law pertaining to employment or
employment discrimination, specifically including without limitation the
Americans with Disabilities Act, Title VII of the Civil Rights Act of 1964, The
Rehabilitation Act of 1973 and The Equal pay Act and amendments thereto. The
identification of specific statutes is for purposes of example only and the
failure to include any specific statute or law shall not be read to limit the
scope of this general release in any manner. You agree that you have received
adequate consideration for this release.

 

This letter agreement constitutes the entire understanding between the Company
and you with respect to the subject matter hereof. Please countersign this
letter agreement below indicating your acceptance and agreement with all of the
foregoing terms and conditions.

 

 







  

     Redpoint Bio Corporation            By: /s/ Richard Shanley      Name:
Richard Shanley      Title: Chairman



 



  

Signature: /s/ Scott Horvitz



Name: Scott Horvitz

 



 

